DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/5/2020 has been entered.  Claims 1-6 are pending in the application with claims 1, 6 amended.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a plurality of guiding portions that are circumferentially spaced apart from one another on an inner peripheral surface and extend in an axial direction from a distal end side to a proximal end side in Claim 1
guided portions to be engaged with the guiding portions respectively in Claim 1
an engaged portion to be engaged with an engaging portion formed by the inner peripheral surface of the outer tube in claim 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a plurality of guiding portions that are circumferentially spaced apart from one another on an inner peripheral surface and extend in an axial direction from a distal end side to a proximal end side” in Lines 3-5, wherein the claim does not provide a frame of reference for the limitations “proximal end side” and “distal end side” since these terms do not appear to be linked to any specific component of the insertion aid.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Csiky (US Patent Application Publication No. 2012/0232339) in view of Stefanchik et al. (US Patent Application No. 2008/0132758, hereinafter Stefanchik).

In regard to claim 1, Csiky discloses a treatment-instrument insertion aid for aiding insertion of a treatment instrument into a body (Fig. 9/A) comprising:
an outer tube (28) having flexibility and including a plurality of guiding portions (11) that are circumferentially spaced apart from one another on an inner peripheral surface and extend in an axial direction from a distal end side to a proximal end side (Fig. 9/F, Par. 174);
an inner tube (7) that has flexibility and includes an engaged portion (50), wherein the inner tube is inserted into an inside of the outer tube (Par. 148),
Csiky does not expressly teach a plurality of rail members that have flexibility, extend in an axial direction from the distal end side to the proximal end side and include guided portions to be engaged with the guiding portions respectively; the engaged portion to be engaged with an engaging portion formed by the inner peripheral surface 
Stefanchik teaches an analogous endoscopic assembly comprising an elongate sheath (20, Fig. 1) having a track (32) for guiding an accessory channel (40) into a body cavity.  The accessory channel (40) contains a rail (52) which mates with the track (32,832) enabling the accessory channel to slide along the track.  Stefanchik teaches the track (832) has sidewalls (872,874) and a bottom (876) with retaining members (110,112, i.e. rail members) detachably coupled to the sidewalls (872, 874) via guide members (114,116, guided portions) mating with grooves (118a,118b, guiding portions) of the sidewalls (872,874) as shown in Fig. 8.  The retaining members enable a distal portion of the accessory channel to derail from a distal portion of the track (Par. 34).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the groove (11) of Csiky with the retaining members (110,112) of Stefanchik enabling a distal portion of the of the inner tube to derail from the engaging portion of the outer tube.  



In regard to claim 2, Stefanchik teaches wherein the plurality of rail members are formed of a material harder than a material of the outer tube (Par. 31, teaches the track can be formed of rigid materials).

In regard to claim 3, Csiky teaches wherein a portion of the outer tube to which the plurality of rail members are fixed is formed of a material harder than the material of the other portions of the outer tube (the rail members are fixed to the distal portion of the outer tube which is more rigid than the flexible portion (2), Fig. 9/A).

In regard to claim 4, Csiky and Stefanchik teaches wherein the plurality of guiding portions are defined in the inner peripheral surface of the outer tube (Fig. 9/G of Csiky), and the guided portions are integrated with the plurality of rails members, respectively (Fig. 8 of Stefanchik).

In regard to claim 5, Csiky teaches wherein the engaging portion is defined in the inner peripheral surface of the outer tube, and the engaged portion is integrated with the inner tube (Fig. 9/G).

In regard to claim 6, Csiky and Stefanchik teaches wherein the engaging portion is defined as a space between inner peripheral surface of the outer tube and the side surface of the adjacent rail members, and the engaged portion of the inner tube is received within the space in contact with the inner peripheral surface of the outer tube and the side surface of the adjacent rail members forming the engaging portion to be engaged with the engaging portion (the engaged portion would contact the inner surface of the groove shown in Fig. 9/G of Csiky and would contact the retaining members (110, 112) taught by Stefanchik to retain the engaged portion of the inner tube within the groove).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        January 15, 2021